internal_revenue_service number release date index number -------------------------- ----------------------------------------- -------------------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ----------------- telephone number --------------------- refer reply to cc fip b04 plr-132214-10 date date legend taxpayer group contract certificate dear ------------------ ------------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- taxpayer has requested several rulings regarding the application of certain provisions of the internal_revenue_code to a contemplated transaction facts the taxpayer represents that the taxpayer is a life_insurance_company within the meaning of sec_816 of the code files its federal_income_tax return on a calendar_year basis and reports its income on an accrual_method taxpayer intends to issue group contract to an entity sponsor unrelated to taxpayer that establishes and maintains certain investment account s account on behalf of an individual s account owner taxpayer will offer certificates under the group contract to eligible account owners the certificate will provide certain benefits primarily a benefit of a specified amount annual_benefit in the event the value of the account is depleted before the account owner’s demise plr-132214-10 the measuring life - the ‘annuitant’ - is generally the account owner if the certificate is owned by an entity the measuring life is a natural_person who has a beneficial_interest in the account upon purchase of the certificate the account owner can elect to have the annual_benefit payable for either the account owner’s life or through the life of the second to die of the account owner and the account owner’s spouse this election is a factor in the computation of factors applied to determine benefits and charges under the certificate taxpayer will offer a certificate for purchase by account owner who must a b c d be within a certain age range and establish an account with sponsor that falls within stated minimum and maximum values account value allocate the account value among permitted_investment profiles and otherwise invest the account value in accordance with general guidelines specified and conduct all trading activity through an approved broker-dealer provide taxpayer the information necessary to administer the group contract and pay a periodic fee certificate charge the permitted_investment profiles are designed by taxpayer in conjunction with sponsor to limit volatility and investment losses within the account that would increase taxpayer’s obligation to provide benefits under the certificate though some of the permitted_investments may include mutual funds or exchange traded funds that an affiliate of taxpayer manages there will be no limitation or requirement that the available funds have any affiliation with taxpayer the objective criteria used to identify approved investments will not have the effect of limiting the universe of available investments to those that share an affiliation with taxpayer the sponsor must designate a fixed income mutual_fund s to serve as the home base fund within each account the account including this home base fund is not property of taxpayer or sponsor assets in the account are not treated as assets of taxpayer for financial or regulatory accounting purposes and do not secure any rights or claims of the taxpayer or sponsor against the account owner or obligations of the account owner to the taxpayer or sponsor as allowed by sec_72 taxpayer represents that any payout under the certificate will be consistent with sec_72 plr-132214-10 the account owner is the legal owner of the assets in the account including those in the home base fund and can withdraw monies subject_to the restrictions imposed by the certificate the account owner must rebalance the account at least quarterly taxpayer and sponsor will monitor the performance of the profiles and the accounts subject_to the group contract sponsor will correct any imbalance caused by market_value fluctuations taxpayer will monitor the performance daily by measuring the account against a quotient derived from a specified formula if the measure of the account exceeds this quotient taxpayer will direct sponsor to liquidate a portion of the assets held in the account and allocate the proceeds to the home base fund if the measure of the account is inferior to this quotient taxpayer will direct sponsor to liquidate a corresponding portion of the account allocated to the home base fund and invest it according to the permitted_investment profile the benefit provided by the certificate is determined by reference to an annual income amount which is the maximum amount the account owner may withdraw each year from the account without certain consequences described below the initial annual income amount is determined at the time the first withdrawal is made after issuance of the certificate by applying a withdrawal factor to a withdrawal base then in effect the withdrawal base is determined each day by reference to both market values and any applicable specified guaranteed increase rate expressed as an annual interest rate or guaranteed base increase the precise mechanics of this determination is different once there has been a withdrawal from the account additions to the account ie additional contributions are included in determining the withdrawal base provided they do not cause the account value to exceed a specified maximum limit an amount withdrawn during the year that exceeds the annual income amount is an excess withdrawal an excess withdrawal proportionately reduces both the annual income amount and the withdrawal base except for adjustments resulting from an excess withdrawal the annual income amount is not reduced if the amount withdrawn from the account during a year is less than the annual income amount eg if there were no withdrawal the un-withdrawn annual income amount does not increase the annual income amount for subsequent years if the account value is reduced to zero by other than an excess withdrawal taxpayer will commence payments of an annual_benefit thus an annual_benefit the specified maximum limit is a restraint on contributions there is no specified limit on the value of the account resulting from the performance of the permitted_investment profile the default modality of payment is annual plr-132214-10 under the certificate is payable if the value of the account is reduced to zero solely by withdrawals of the annual income amount not as a result of losses_incurred in the account the amount of the annual_benefit is equal to the annual income amount in effect as of the date the account value was reduced to zero for reasons other than excess withdrawals in the year in which the account value is reduced to zero the annual_benefit equals the annual income amount not yet withdrawn in that year the annual_benefit is payable until the demise of the measuring life under the account the certificate fee is determined by applying a fee factor to the greater of the withdrawal base and the account value the fee is charged until the earlier of the commencement of the annual_benefit and termination of the certificate payment of the certificate fee from the account is not treated as a withdrawal prior to the commencement of the annual_benefit the certificate terminates upon the happening of specified events the account owner elects to terminate the certificate the account owner dies the account owner fails to timely pay the certificate fee the account owner depletes the account because of an excess withdrawal the account owner or the sponsor fails to adhere to the permitted_investment profile the group contract terminates before the annuity purchase guarantee is exercised or annual_benefit payments have commenced or the account owner closes the account without exercising the annuity purchase guarantee upon termination of the certificate the portion of the account value allocated to the home base fund will be liquidated the group contract can be terminated at the discretion of taxpayer if sponsor fails to comply with the provisions of the group contract including violation of any applicable law sponsor stops administering the group contract without arranging with taxpayer for a successor administrator or taxpayer and sponsor agree to terminate the group contract with respect to any applicable guaranteed base increase feature the certificate fee will be increased to the current rate offered for new certificates at such time the account owner will have the opportunity to forfeit future applicable guaranteed base increases instead plr-132214-10 if the group contract is terminated taxpayer will pay account owner an amount that represents the excess of the fair_market_value of the certificate over the current account value if the group contract or certificate is terminated after taxpayer has begun paying the annual_benefit the annual_benefit will not be affected and will continue the certificate also entitles the account owner to apply the account value to purchase a stream of annuity payments annuity payments at rates specified in the certificate for either life or life with a period certain part of the process of effecting this option is for the account to be liquidated and the proceeds transferred to taxpayer sponsor may assign the group contract with taxpayer’s consent as permitted by applicable law but the certificate may not be assigned requested rulings taxpayer requests the following rulings the group contract and certificate will constitute an annuity_contract for purposes of sec_72 the annual_benefit and annuity payments will be taxable as amounts received as an annuity using an exclusion_ratio under sec_72 the account will not cause the group contract or certificate to have a cash_value or cash_surrender_value for purposes of sec_72 and will not otherwise be part of the group contract or certificate for federal tax purposes for purposes of sec_72 and sec_72 each defining investment_in_the_contract the aggregate amount of premiums or other consideration paid for the certificate will equal the sum of all certificate fees paid under the certificate plus any proceeds paid to taxpayer upon liquidation of the account in consideration for annuity payments law and analysis requested ruling sec_72 provides that except as otherwise provided gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more that is the present_value of the projected future annual_benefit over the current account value plr-132214-10 lives under an annuity endowment or life_insurance_contract the code does not otherwise define an annuity_contract or any amount_received_as_an_annuity sec_1_72-2 of the income_tax regulations provides that the contracts under which amounts paid will be subject_to the provisions of sec_72 include contracts which are considered to be life_insurance endowment and annuity_contracts in accordance with the customary practice of life_insurance_companies under sec_1 b and c as a general matter amounts received as an annuity are amounts which are payable at regular intervals over a period of more than one full year from the date on which they are deemed to begin provided the total of the amounts so payable or the period for which they are to be paid can be determined as of that date a proportionate part of which is considered to represent a return of premiums or other consideration paid under sec_1_72-2 amounts are considered as amounts received as an annuity only if all of the following tests are met the amounts must be received on or after the annuity_starting_date the amounts must be payable in periodic installments at regular intervals over a period of more than one full year from the annuity_starting_date and the amounts payable must be determinable either directly from the terms of the contract or indirectly from the use of either mortality tables or compound interest computations or both if the contract is a variable_contract sec_1_72-2 provides an alternative formulation of this requirement under sec_1_72-4 the annuity_starting_date is the first day of the first period for which an amount is received as an annuity the first day of the first period for which an amount is received as an annuity shall be the later of the date upon which the obligations under the contract became fixed or the first day of the period which ends on the date of the first annuity_payment explaining imposition of an income-out-first rule under sec_72 for withdrawals prior to the annuity_starting_date the senate report described a commercial_annuity as a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death annuity_contracts permit the systematic liquidation of an amount consisting of principal the policyholder’s investment_in_the_contract and income an individual may purchase an annuity by payment of a single premium or by making periodic_payments a deferred_annuity_contract may at the election of the individual be surrendered before annuity payments begin in exchange for the cash_value of the contract the committee believes that the use of deferred_annuity contracts to meet long-term investment goals such as income security is still a worthy ideal s rep no pincite footnote omitted the report also explains sec_72’s utilization of an exclusion_ratio regime a portion of each amount_paid to a policyholder plr-132214-10 as an annuity generally is taxed as ordinary_income under an ‘exclusion ratio’ sec_72 computed to reflect the projected nontaxable return of investment_in_the_contract and the taxable growth on the investment id as described in 306_f2d_682 1st cir aff’g archibishop samuel trust v commissioner 36_tc_641 acq 1964_2_cb_3 i nherent in the concept of an annuity is a transfer of cash or property from one party to another in return for a promise to pay a specific periodic sum for a stipulated time interval again in the normal annuity situation once the annuitant has transferred the cash or property to the obligor and has received his contractual right to periodic_payments he is unconcerned with the ultimate disposition of the property transferred once it is in the obligor’s hands in life health insurance black and skipper state that i n the broadest sense an annuity is simply a series of periodic_payments and while l ife insurance has as its principal mission the creation of a fund t he annuity on the contrary has as its basic function the systematic liquidation of a fund accordingly e ach payment under an annuity may be considered to represent a combination of principal and interest_income and a survivorship element although not completely accurate one can view the operation of an annuity as follows if a person exactly lives out his or her life expectancy he or she would have neither gained nor lost through utilizing the annuity_contract kenneth black jr and harold d skipper jr life health insurance 13th ed elsewhere an annuity has been described as a right to receive fixed periodic_payments for a specified period of time and an annuity_contract as a contract under which in exchange for the payment of a premium or premiums the recipient thereof is bound to make future payments typically at regular intervals in amounts to payees and conditions specified in the parties’ agreement the determining characteristic of an annuity is that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived although an individual who purchases an annuity remains the technical owner of the asset he or she does not retain total control_over that asset and does not plr-132214-10 have unfettered access to the full amount of his or her own property am jur 2d annuities sec_1 moreover t he purchaser of an annuity surrenders all rights to the money paid and therefore installment payments of a debt or payments of interest on a debt do not constitute an annuity id sec_2 whether an annuity_contract allows the owner to access the value of the contract through other than periodic annuity payments is a product of state statute appleman on insurance sec_182 b and 2d ed here on balance the group contract and certificate possess the essential attributes of an annuity it is true that the certificate may not at the election of the account owner be surrendered before annuity payments begin in exchange for the cash_value of the contract s rep no pincite it is also true that because the annuity_starting_date for the annual_benefit is contingent upon the value of the account being exhausted while account owner is alive it is not the case that if account owner exactly lives out his or her life expectancy he or she would have neither gained nor lost through utilizing the annuity_contract life health insurance pincite but these conditions are not dispositive the group contract and certificate and the amounts paid under the group contract and certificate meet the requirements of sec_1_72-1 and c a and b and b as annuity_contracts and annuity payments additionally the group contract and certificate is purchased by making periodic_payments of premium for a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death and is used to provide long- term income security s rep no pincite moreover it has the determining characteristic that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived am jur 2d annuities sec_1 the account owner will have surrender ed all rights to the money paid thereby distinguishing the certificate from installment payments of a debt or payments of interest on a debt which are not annuities id the group contract and certificate is not a contract to pay interest see sec_1 a accordingly the group contract and certificate will constitute an annuity_contract for purposes of sec_72 requested ruling plr-132214-10 sec_72 provides that gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract sec_72 provides that gross_income does not include that part of any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract which bears the same ratio to such amount as the investment_in_the_contract as of the annuity_starting_date bears to the expected_return under the contract as of such date sec_72 defines annuity_starting_date as the first day of the first period for which an amount is received as an annuity under the contract sec_1_72-2 defines amounts received as an annuity as only those amounts that meet all of the following tests a b they must be received on or after the ‘annuity starting date’ as that term is defined in sec_1_72-4 they must be payable in periodic installments at regular intervals whether annually semiannually quarterly monthly weekly or otherwise over a period of more than one full year from the annuity_starting_date and c except as indicated in sec_1_72-2 the total of the amounts payable must be determinable at the annuity_starting_date either directly from the terms of the contract or indirectly by use of either mortality tables or compound interest computations or both in conjunction with such terms and in accordance with sound actuarial theory sec_1_72-4 defines annuity_starting_date as the first day of the first period for which an amount is received as an annuity the first day of the first period for which an amount is received as an annuity shall be whichever of the following is the later a b the date upon which the obligations under the contract became fixed or the first day of the period year half-year quarter month or otherwise depending on whether payments are to be made annually semiannually quarterly monthly or otherwise which ends on the date of the first annuity_payment here with respect to the annual_benefit when the annual_benefit becomes payable the obligations under the certificate become fixed no additional certificate charges are due and the benefit obligation of taxpayer is fixed at paying the annual_benefit until the annuitant s ’ demise hence the annual_benefit will be received on or after the annuity_starting_date plr-132214-10 second the annual_benefit will be paid periodically at regular intervals over a period of more than one full year from the annuity_starting_date unless death occurs third the total amount payable is determinable from the certificate using mortality tables and sound actuarial theory accordingly the annual_benefit will be an amount_received_as_an_annuity with respect to the annuity_payment if the account owner exercises that option the obligations under the certificate become fixed no additional certificate charges are due and the benefit obligation of taxpayer is to pay the annuity settlement option consistent with the rate guarantee hence the annuity payments will be received on or after the annuity_starting_date second the annuity payments will be paid periodically at regular intervals over a period of more than one full year from the annuity_starting_date consistent with the annuity settlement option third the total amount payable is determinable from the certificate’s rate guarantee using mortality tables and sound actuarial theory accordingly the annuity_payment will be an amount_received_as_an_annuity either the annual_benefit or the annuity payment7 will be taxable under sec_72 as an amount_received_as_an_annuity subject_to the exclusion of the amount allocable to the investment_in_the_contract determined under sec_72 requested ruling sec_72 does not define the terms cash_value or cash_surrender_value with regard to an annuity_contract with regard to a life_insurance_contract sec_7702 defines cash_surrender_value as cash_value determined without regard to any surrender charge policy loan or reasonable termination dividend sec_1 h of the proposed income_tax regulations defines cash_surrender_value of a life_insurance_contract as generally equaling its cash_value which in turn is defined by proposed sec_1_7702-2 as the maximum amount payable under the contract determined without regard to any surrender charge or policy loan or the maximum amount that the policyholder can borrow under the contract see also h_r rep no pincite the account owner cannot receive both cf sec_1_7702-2 which provides certain exclusions from cash_value none of which are relevant to this discussion plr-132214-10 the common definition of cash_surrender_value is the amount made available contractually to a withdrawing policyowner who is terminating his or her prortection kenneth black jr harold d skipper jr life health insurance 13th ed see also john h magee life_insurance 3d ed the cash_value represents the amount available to the policyholder upon the surrender of the life_insurance_contract revrul_77_85 1977_1_cb_12 addressed an arrangement involving an ‘investment annuity policy’ that has some features similar to taxpayer’s proposed arrangement in the ruling t he policyholder may not receive any amount directly from the account and may not receive a distribution of assets in_kind at any time prior to the annuity_starting_date however the policyholder may make a full or partial surrender of the policy to the insurance_company if such a surrender is made the custodian is directed by the agreement to sell all or part of the assets as appropriate and to pay over the necessary proceeds to the insurance_company the insurance_company in turn will make the full or partial cash surrender payment to the policyholder in an amount equal to the proceeds received by the insurance_company from the account less any cash surrender charges the ruling does not address whether the underlying account created any cash_value or cash_surrender_value for the investment annuity policy nonetheless the contrast in the mechanics illustrates the loose connection between the account and the certificate the certificate cannot be monetized at the discretion of account owner9 other than through receipt of annual_benefit or exercise of the option to receive annuity payments it cannot be assigned cannot be surrendered in whole or part in exchange for cash and cannot be used as collateral against a loan from taxpayer the connection to the account is unlike that in the ruling - the account value is used to only pay the certificate fee or to purchase the annuity payments if that option is exercised the account owner can access the account value without operation of the certificate though with consequences if for example such access produces an excess withdrawal or investments outside the permitted_investment profile if the group contract is terminated before either the annual_benefit commences or the option to receive annuity payments is exercised taxpayer will pay the termination amount described above this amount is not available at the discretion of the account owner hence is not the monetization contemplated by cash_value or cash_surrender_value plr-132214-10 although the certificate has utility only in conjunction with an eligible account under the auspices of sponsor ‘controls’ the account owner’s activities with regard to that account and cannot be alienated or otherwise monetized the account is not so intertwined with certificate as to be effectively part of the certificate cf revrul_77_85 revrul_2003_97 2003_2_cb_380 requested ruling sec_72 provides that for purposes of the exclusion_ratio under sec_72 the investment_in_the_contract as of the annuity_starting_date is the aggregate amount of premiums or other consideration paid for the contract minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income under sec_72 this amount is then reduced by the value of the refund_feature if any sec_72 provides that for purposes of sec_72 the investment_in_the_contract as of any date is the aggregate amount of premiums or other consideration paid for the contract before such date minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income as mentioned revrul_77_85 addressed an arrangement with some similar features that ruling held that the issuer should include in it’s premium income only the premiums and charges paid each year accordingly with regard to the annual_benefit the certificate fee should be taken into account in the determination of an account owner’s investment_in_the_contract for the certificate under sec_72 with regard to annuity payments both the certificate fee and the amount remitted to taxpayer upon exercise of the option to receive annuity payments should be taken into account in the determination of account owner’s investment_in_the_contract for the certificate under sec_72 rulings based on the foregoing the group contract and certificate will constitute an annuity_contract for purposes of sec_72 the annual_benefit and annuity payments will be taxable as amounts received as an annuity using an exclusion_ratio under sec_72 plr-132214-10 the account will not case the group contract or certificate to have a cash_value or cash_surrender_value for purposes of sec_72 and will not otherwise be part of the group contract or certificate for federal tax purposes for purposes of sec_72 and sec_72 each defining investment_in_the_contract the aggregate amount of premiums or other consideration paid for the certificate will equal the sum of the certificate fees paid under the certificate plus any proceeds paid to taxpayer upon liquidation of the account in consideration of annuity payments the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and it is subject_to verification upon examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including but not limited to issues under subchapter_d sec_401 et seq the computation of the exclusion_ratio under sec_72 or the computation of the reserve under sec_807 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s sheryl b flum branch chief branch financial institutions products
